Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-2457

                         EDWARDO A.A. MATHEW,

                               Petitioner,

                                     v.

              MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.



     Edwardo Alexandro Mathew on brief pro se.
     Lauren E. Fascett, Trial Attorney, Civil Division, Jeffrey S.
Bucholtz, Acting Assistant Attorney General, Civil Division and
David V. Bernal, Assistant Director, Office of Immigration
Litigation, on brief for respondent.



                           October 29, 2008
            Per Curiam.     Petitioner Edwardo Alexandro Mathew was

ordered removed, under 8 U.S.C. § 1182(a)(2)(A)(i)(I), on the

ground that he had been convicted of a crime of moral turpitude and

thus was an inadmissible alien.            After carefully reviewing the

record and the parties’ briefs, we affirm the order of removal

essentially for the reasons given by the Board of Immigration

Appeals (BIA).     We add only the following comments:

            1. Petitioner’s Criminal Records. As for the Apostille,

8 C.F.R. § 1287.6 is not the exclusive method for authenticating a

document.    See Yongo v. INS, 355 F.3d 27, 31 (1st Cir. 2004).

Rather, authentication is a “flexible” doctrine and “requires

nothing more than proof that a document or thing is what it

purports to be.”      Id. at 30.   Here, since there is no question that

the documents certified by the Apostille are anything other than

copies of petitioner’s Aruban criminal record, it is plain that

this   record   was   admissible    for    the   purposes   of   establishing

petitioner’s conviction.

            Petitioner next claims that there were translation errors

in this record.        However, in determining whether a particular

offense qualifies as a crime of moral turpitude, “[t]he focus . .

. is on the inherent nature of the crime of conviction, as opposed

to the particular circumstances of the actual crime committed.”

Nguyen v. Reno, 211 F.3d 692, 695 (1st Cir. 2000) (emphasis added).

Thus, it is the definition contained in the applicable criminal

                                     -2-
statute that is the controlling factor. Maghsoudi v. INS, 181 F.3d

8, 14 (1st Cir. 1999).

          Here, it is plain that at least one of petitioner’s

convictions, the one under Art. 315, qualifies as a crime of moral

turpitude.   That is, a conviction under this article requires both

that the defendant intended to cause, and actually did cause,

serious physical harm.   See Nguyen, 211 F.3d at 695 (it is a crime

of moral turpitude “to cause serious injury intentionally to

another person”) (internal quotation marks and citation omitted;

emphasis added).    Thus, petitioner was properly treated as an

arriving alien under 8 U.S.C. § 1101(a)(13)(C)(v) and properly

found inadmissible under § 1182(a)(2)(A)(i)(I).

          2.   The Second Charge.   Petitioner next argues that the

BIA could not remove him on the basis of having been convicted of

a crime of moral turpitude without first having determined that he

had fraudulently concealed this conviction in order to obtain his

adjustment of status to that of a lawful permanent resident.   The

problem for petitioner is that neither of the pertinent statutes,

§ 1101(a)(13)(C)(v) and § 1182(a)(2)(A)(i)(I), contain any language

to this effect, and the statute that petitioner cites in support of

this argument, 8 U.S.C. § 1227(a)(2)(C), simply was not applied to

him in the instant proceedings.

          3.   Due Process Violations.   Although petitioner claims

that the immigration proceedings were plagued by due process


                                  -3-
violations, he has not even attempted to show how such violations

prejudiced him -- i.e., how, in the absence of the claimed errors,

the result of the removal proceeding would have been different.

See Ibe v. Gonzales, 415 F.3d 142, 144 (1st Cir. 2005) (holding

that prejudice is “an essential requirement of a due process claim”

in the immigration context). These claims therefore are meritless.

Finally,   we   do   not   consider    petitioner’s   challenge   to   the

conditions of his detention pending the completion of the removal

proceedings because a petition for review, filed under 8 U.S.C. §

1252, is not the proper vehicle for such a challenge.        See Ochieng

v. Mukasey, 520 F.3d 1110, 1115 (10th Cir. 2008) (holding that a

court of appeals, in a proceeding under 8 U.S.C. § 1252, is not the

“appropriate forum” in which to bring, the first instance, a

challenge to detention).

           The petition for review therefore is denied.




                                      -4-